DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The following analysis is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7, 2019 (84 Fed. Reg. 50).  See also MPEP 2016.04(a)(2)(II).
Regarding claims 1-20:
Step 1:
Claims 1-16, 18 and 19 meet the step 1 requirement as they are directed towards a process, machine, manufacture or composition of matter which is/are statutory subject matter.  In this case, “a method” of claims 1-16, 18 and 19 satisfies a “process” category. Claims 17 and 20 fail to meet the step 1 requirement and as a result are not eligible under 35 U.S.C. 101.  Note further rationale is provided for claims 17 and 20 in the 35 U.S.C. 101 rejections provided below.
Step 2A, prong 1 test:
Does the claim recite an abstract idea, law of nature, or natural phenomenon?  Yes, as regarding claim 1, the claim as a whole recites a method facilitating steps of mathematical calculations as explained in details below.
Claim 1 in general is about calculating the spectrum of a biological fluid. 
The limitations of “subtraction from said absorption spectrum of a spectral component associated with oxyhaemoglobin in order to obtain a first intermediate calculated spectrum”, “subtraction from said first intermediate calculated spectrum of a spectral component associated with methaemoglobin in order to obtain a second intermediate calculated spectrum”, “subtraction from said second intermediate calculated spectrum of a spectral component associated with bilirubin in order to obtain a third intermediate calculated spectrum”, “subtraction from said third intermediate calculated spectrum of a spectral component associated with haem linked to serum albumin in order to obtain a fourth intermediate calculated spectrum” and  “subtraction from said fourth intermediate calculated spectrum of a spectral component associated with one or more other proteins present in the biological fluid in order to obtain a fifth intermediate calculated spectrum”, as drafted, are process steps, under their broadest reasonable interpretation covering performance of the limitations by a series of mathematical calculations. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of a series of mathematical calculations, then it falls within the “mathematical concepts” grouping of abstract ideas.  Accordingly, claim 1 recites an abstract idea.
Step 2A, prong 2 test:
Does the claim recite additional elements that integrate the judicial exception into a practical application? No as explained below.  
With regard to claim 1, the claim recites obtaining an absorption spectrum of a sample of the biological fluid, however obtaining an absorption spectrum of a sample of the biological fluid fails to direct the claim to significantly more than an abstract idea since this represents insignificant extra-solution data gathering.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Furthermore, dependent 2-16, 18 and 19 merely recite additional mathematical calculations or modifications of the biological fluid or spectrums and similarly fail to integrate the judicial exception into a practical application.
Step 2B, prong 2 test:
Claims 1-16, 18 and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of obtaining an absorption spectrum of a sample of the biological fluid cannot provide an inventive concept.  Therefore claims 1-16, 18 and 19 are not patent eligible.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 17 is drawn to a computer “program”, per se, therefore, fail to fall within a statutory category of invention.
A claim directed to a computer program itself is non-statutory because it is not:  
A process occurring as a result of executing the program, or
A machine programmed to operate in accordance with the program, or
A manufacture structurally and functionally interconnected with the program in a manner which enable the program to act as a computer component and realize its functionality, or
A composition of matter.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 4.	Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 20 is drawn to a computer readable medium having stored thereon instructions, where the computer readable medium can be transitory, i.e., is not explicitly limited as disclosed as only being non-transitory computer readable media; therefore, fail(s) to fall within a statutory category of invention.  Applicant should note that adding "non-transitory" to the claim to limit a claimed computer readable medium to being statutory would be acceptable.
A claim directed to a computer readable medium having stored thereon instructions is non-statutory, where the computer readable medium can be a signal, a carrier wave, or a data structure, per se, which are non-statutory as noted, infra.
A claim directed to a signal, a carrier wave, or a data structure, per se, is non-statutory because it is not:  
          A process occurring as a result of executing the program, or
          A machine programmed to operate in accordance with the program, or
          A manufacture structurally and functionally interconnected with the program in a manner which enable the program to act as a computer component and realize its functionality, or
          A composition of matter.
Allowable Subject Matter
5.	Claims 1-20 are allowable over the prior art and are allowed if the 35 U.S.C. 101 rejections above are overcome.  Nothing in the prior art showed or suggested the specific limitations of these claims.
The following is an examiner’s statement of reasons for allowance: Prior art of Cafferty et al. (US9,638,686) discloses a method for studying a biological fluid (“A method of measuring whole-blood hemoglobin parameters includes providing a LED light source, guiding light having the spectral range from the LED light source along an optical path, providing a cuvette module with a sample receiving chamber, providing a pair of first and second optical diffusers disposed in the optical path where the cuvette module is disposed between the pair of first and second optical diffusers, guiding light from the cuvette module into an optical spectrometer, and processing an electrical signal from the spectrometer into an output signal useable for displaying and reporting hemoglobin parameter values and/or total bilirubin parameter values of the sample of whole blood” in abstract) comprising obtaining an absorption spectrum of a sample of the biological fluid (“absorbance spectrum…whole blood in the cuvette” in col. 3 ln. 55-57), and obtaining from the absorption spectrum the concentrations of the biological fluid including oxyhemoglobin, methemoglobin, and bilirubin (“It is known that human hemoglobin (HGB) is an oxygen carrying protein in erythrocytes. The determination of its concentration in whole blood is a useful and important diagnostic tool in clinical biochemistry. COOx analyzers are used to measure the hemoglobin parameters of blood, such as total hemoglobin (tHb), carboxyhemoglobin (COHb), deoxyhemoglobin (HHb), oxyhemoglobin (O2Hb), methemoglobin (MetHb), and fetal hemoglobin (FHb) as well as total bilirubin (tBil) using optical absorbance measurements” in col. 2 ln. 66 – col. 3 ln. 7).  However, Cafferty fails to disclose or teach subtraction from said absorption spectrum of a spectral component associated with oxyhaemoglobin in order to obtain a first intermediate calculated spectrum, subtraction from said first intermediate calculated spectrum of a spectral component associated with methaemoglobin in order to obtain a second intermediate calculated spectrum, subtraction from said second intermediate calculated spectrum of a spectral component associated with bilirubin in order to obtain a third intermediate calculated spectrum, subtraction from said third intermediate calculated spectrum of a spectral component associated with haem linked to serum albumin in order to obtain a fourth intermediate calculated spectrum, and optionally subtraction from said fourth intermediate calculated spectrum of a spectral component associated with one or more other proteins present in the biological fluid in order to obtain a fifth intermediate calculated spectrum as required by independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667